Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments, the 112(b) rejection over claim 4 has been withdrawn.  
The 102 rejection has been withdrawn. See new grounds of rejections. 
Claims 1-3, 5, 6, 9, 15-16 and 22-23 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 9, 15, 16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macchi et al. (US 2016/0251150).
Regarding Claim 1, Macchi teaches a single serve capsule comprising: 
a capsule body, the capsule body (3) comprising a wall (3.1) and a base (3.2) which delimit an interior space (second compartment 1.2); 
a beverage/food substance (substance) provided in the interior space which is dissolved or extracted by means of a liquid which is introduced into the single serve capsule (paragraph 12); 
wherein the liquid distributor has a base area with a periphery; 
wherein the interior space, downstream of a liquid supply, is provided with a liquid distributor which at least partially distributes the liquid supply over a cross section of the single serve capsule (flow distribution element 4);
wherein a seal is provided on a periphery of the liquid distributor (peripheral part 4.2) and extends from the periphery towards the wall of the capsule; 
wherein the seal is a flexible sealing lip configured to elastically deform upon insertion into the capsule body and, as a result, is prestressed in a direction of the wall of the capsule body (paragraph 20); 

wherein a side wall portion (see between 4.3 and 4.2) which runs substantially parallel to the wall of the capsule body is provided on the periphery of a base area of the liquid distributor; that is, the term "substantially parallel" is construed such that the capsule wall and the side wall is not required to be completely parallel;
wherein the side wall or sidewall portions are radially spaced away from the seal (see where seal 4.2 is more radially outward relative to the distributor side wall); 
wherein the liquid distributor is arranged at a distance from the beverage/food substance (“confines the substance underneath without compressing it”, Paragraph 48); 
wherein the liquid distributor moves from an initial position (Fig. 1) to a final position (Fig. 2) in which the liquid distributor is displaced linearly in a direction of the beverage/food substance; and 
wherein the liquid distributor is displaced from the initial position to the final position when the liquid flows into the single serve capsule (paragraph 32).
Macchi is silent to wherein the seal is provided on the periphery of the base area of the liquid distributor; however, the claimed invention merely differs in the particular location of the seal. Both Macchi and the claimed invention are directed to a liquid distributor that moves from an initial position to a final position through linear displacement when liquid flows into the single serving capsule. Since the location of the seal would not modify the operation of the liquid distributor, the particular location of the seal is not seen to be patentably distinct (See MPEP 2144.04.VI.C). In any case, Macchi further discloses an embodiment where the seal is provided on a periphery of the base area of the liquid distributor (see 4.2’ of Fig. 5), further supporting that rearrangement of the structure would have been obvious. 
Regarding Claim 2, Macchi further teaches wherein the liquid distributor has a base area with holes through which the liquid flows and is distributed (spaced flow passageways, paragraph 12 and Fig. 4). 
Regarding Claim 3
Regarding Claim 5, Macchi further teaches wherein the side wall faces away from the beverage/food substance (i.e. facing upward, Fig. 1). 
Regarding Claim 6, Macchi further teaches wherein a friction-fitting mean (4.21) which interacts in a friction-fitting manner with the wall of the capsule body is provided on the side wall portion (paragraph 15). 
Regarding Claim 9, Macchi further teach wherein the liquid distributor has portions composed of different materials (composite material, paragraph 22). 
Regarding Claim 15, Macchi further teaches wherein the liquid distributor is compressed (pressure-fit interaction, paragraph 13).  
Regarding Claim 16, Macchi further teaches wherein the seal interacts with a projection (3.3) on the wall of the capsule body (paragraph 49).  
Regarding Claim 22, Macchi further teaches wherein the capsule body has a conical wall (Figure 1). 
Regarding Claim 23, Macchi further teaches wherein the side wall portion extends away from the beverage/food substance (extends from the base periphery 4.3 of the distributor towards the top wall 2, see Fig. 3). 

Response to Arguments
Applicant’s argument in the Remarks filed 24 Nov 2020 have been fully considered but is found not persuasive over the prior art. 
Applicant argues that it is unclear how Macchi’s seal extends from a base area towards the wall of the capsule body, how the sidewall or sidewall portions run substantially parallel to the capsule body, and how the side wall or side wall portions are radially spaced from the seal. Instead, applicant suggest that the seal is extending from the side wall portion or is part of the side wall portion. 
In response, the court held that a shifting of position of a structure that does not result in modifying the function of the device is not patentably distinct (See MPEP 2144.04.VI.C). The purpose of applicant’s seal is to allow linear displacement from an initial position to a final position in the direction of the food substance when water is introduced into the capsule (Page 8, line 9-16 of the specification). 
As to applicant’s argument regarding the side wall portions being substantially parallel to the capsule wall and the side wall portion being radially spaced way from the seal, see annotated Fig. 3 below, where the seal is identified as the contact point between the distributor and the capsule wall (4.21) which is located radially outward of the distributor side wall, relative to the central vertical axis of the capsule. Also, see where the identified side wall portion runs substantially parallel to the capsule wall. 

    PNG
    media_image1.png
    373
    633
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792